NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 22 August 2019. These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the feature of the contacting seal rings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Welz (U.S. Patent 2014/0066280) in view of Mukerji (U.S. 4,502,699).
Regarding claim 1, Welz discloses a centrifugal field-flow fractionation device 10 comprising: an annular rotor 10a that rotates about a rotational axis; a channel member 13 that is provided in the rotor and has therein a channel for a liquid sample extending in an arc shape around the rotational axis, an inlet 86 for the liquid sample to the 
Mukerji discloses a mechanical seal that has a pair of seal rings in contact with each other and a spring (corresponding to the biasing member), one of the pair of seal rings 54 being attached to the centrifuge rotor (corresponding to the rotational shaft), and an other of the pair of seal rings 56 being attached to the stationary spindle 58 (corresponding to the fixing portion), the biasing member biasing the pair of seal rings in a direction in which the pair of seal rings come into contact with each other (col. 3 line 30 – col. 4 line 51). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Welz with the rotating seal assembly of Mukerji for the purpose of maintaining contact between the rotating face seal and the stationary face seal, decreasing rocking between said face seals and thereby reduce leakage (col. 3 line 30 – col. 4 line 51).
Regarding claim 2, Welz does not disclose wherein a cooling liquid supply port for supplying a cooling liquid for cooling the mechanical seal is formed in the fixing portion.
Mukerji discloses wherein a cooling liquid supply port (port connecting to conduit 140 inside stationary spindle 58; Fig. 2) for supplying a cooling liquid for cooling the mechanical seal is formed in the fixing portion. It would have been obvious for one having ordinary skill in the art to have provided the device of Welz with the cooling liquid supply port taught by Mukerji for the purpose of passing cooling fluid into the annular region between the nonrotating member, the cavity of the spindle and the gasket (col. 5 lines 35-41).
Regarding claim 3, Welz discloses a drain port 42b for discharging the liquid to an outside of the fixing portion 28 a/b is formed below the mechanical seal 36 a/b and/or 38 a/b, but does not disclose the cooling liquid supply port supplies the cooling liquid to the mechanical seal from above.
Mukerji discloses the cooling liquid supply port (port connecting to conduit 140 inside stationary spindle 58; Fig. 2) supplies the cooling liquid to the mechanical seal from above. It would have been obvious for one having ordinary skill in the art to have provided the device of Welz with the cooling liquid supply port taught by Mukerji for the purpose of passing cooling fluid into the annular region between the nonrotating member, the cavity of the spindle and the gasket (col. 5 lines 35-41).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest a plurality of ribs above the mechanical seals in the fixing portion, a labyrinth structure is formed to prevent leakage of the cooling liquid from a gap between the fixing portion and the rotational shaft; at least one of the rotational shaft and the fixing portion is formed with a branch path branched from a connection portion between the first channel and the second channel, and the pair of seal rings are biased in a direction in which the pair of seal rings come into contact with each other by a pressure received from a liquid sample flowing into the branch path; a second pipe that is provided in the fixing portion along the rotational axis and constitutes at least a part of the second channel, wherein tips of the first pipe and the second pipe face each other in close proximity to each other at a position shifted toward the rotational shaft or the fixing shaft with respect to a contact position of the pair of seal rings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774